                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 MUSTAFA AWAD,                                     §
                                                   §
                  Plaintiff,                       §
                                                   §
 v.                                                §       Civil Action No. 3:19-CV-344-L-BT
                                                   §
 TDCJ COURT OF APPEALS, ET AL.,                    §
                                                   §
                 Defendants.                       §


                                               ORDER

        Before the court is Mustafa Award’s (“Plaintiff”) Complaint (Doc. 2), filed February 12,

2019, which he filed in forma pauperis. On February 22, 2019, United States Magistrate Judge

Rebecca Rutherford entered the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge (“Report”), recommending that the court dismiss this action as barred by the

“three-strikes” provision of the Prison Litigation Reform Act set forth in 28 U.S.C. § 1915. The

“three-strikes” provision bars a plaintiff from proceeding in forma pauperis when he or she, while

confined as a prisoner, filed three or more civil actions or appeals that were dismissed as frivolous,

malicious, or for failure to state a claim. Plaintiff has previously filed at least three such actions or

appeals. Plaintiff has further failed to show that he meets the exception to the “three-strikes’

provision, which applies when a plaintiff is in imminent danger of serious physical injury. The

Report recommends dismissal with prejudice to the refiling of an in forma pauperis complaint

raising the same claims as presented here, but without prejudice to the refiling of this complaint

with full payment of the $400 filing fee. On March 11, 2019, the court received a handwritten




Order – Page 1
letter from Petitioner, which is largely indecipherable and does not set forth any legal objections

to the Report.

       Having reviewed the record in this case, Report, and applicable law, the court determines

that the findings and conclusions of the magistrate judge are correct and accepts them as those of

the court. Accordingly, the court dismisses with prejudice this action as to the refiling of an in

forma pauperis complaint raising the same claims herein but dismisses without prejudice this

action to the extent Petitioner wishes to refile this action in the future with full payment of the

$400 filing fee.

       It is so ordered this 30th day of April, 2019.



                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Order – Page 2
